                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION


In Re: John Michael Perrine,
                                                            Case No. 18-31333-jda
                                                            Chapter 13
            Debtor.                                         Hon. Joel D. Applebaum
______________________________/

David A. McCarty and
Sandra L. McCarty,

                  Plaintiffs,

v.                                                          Adv. P. No. 20-03056-jda

John Michael Perrine and
Jennifer L. Perrine,

             Defendants.
____________________________________/

   OPINION GRANTING DEBTOR/DEFENDANT’S MOTION TO SET ASIDE
ADMISSIONS AND GRANTING IN PART PLAINTIFFS’ MOTION FOR SUMMMARY
                            JUDGMENT

         This matter is before the Court on Debtor/Defendant John Perrine’s Motion to Set Aside

Admissions and Plaintiffs’ Motion for Summary Judgment. For the reasons set forth below,

Debtor’s Motion to Set Aside Admissions is GRANTED, and Plaintiffs’ Motion for Summary

Judgment is GRANTED IN PART.

                                                       I.

                                       FACTUAL BACKGROUND

         In 2006, defendants John and Jennifer Perrine resided at 2772 Autumn Creek Lane,

Howell, Michigan (the “Autumn Creek home”).1 Around that time, Defendants were building a


1
   Defendants are married, but they separated in 2009. Throughout this Opinion, Jennifer and John Perrine will be
referred to jointly as “Defendants”; John Perrine, individually, will be referred to as “Debtor.”



     20-03056-jda     Doc 53       Filed 07/30/21       Entered 07/30/21 14:40:20             Page 1 of 24
new home at 4025 Prairie Rose, Howell, Michigan (the “Prairie Rose home”). Defendants

contracted with Custom Estate Builders, Inc. to build the Prairie Rose home.

        Plaintiffs, David and Sandra McCarty, are defendant Jennifer Perrine’s parents. Beginning

in February 2006, Plaintiffs provided Defendants with interest-free funding for the construction of

the Prairie Rose home in the amount of $255,000. Plaintiffs provided the funding in four

installments: (i) a February 6, 2006 disbursement of $30,000 to Jennifer Perrine; (ii) a March 17,

2006 disbursement of $75,000 to Custom Estate Builders on Defendants’ behalf; (iii) a May 8,

2006 disbursement of $75,000 to Custom Estate Builders on Defendants’ behalf; and (iv) a June

15, 2006 disbursement of $75,000 to Custom Estate Builders on Defendants’ behalf. (Plaintiff’s

Motion for Summary Judgment (hereinafter “Plaintiff’s MSJ”), Ex. A, Credit Union One statement

dated August 18, 2006.

        Around August 24, 2006, with construction complete, Defendants closed on the purchase

of the Prairie Rose home. However, because of the downturn in the real estate market, they were

unable to sell the Autumn Creek home. The Autumn Creek home sat empty for a period of time,

although, for one year, 2011, the home was leased to renters. The home was eventually sold in

2013.

        Both before and after the Autumn Creek home sold in 2013, Plaintiffs received some

payments from Defendants; specifically, in 2011, $4,800 in rental proceeds from the Autumn

Creek home; in 2013, $106,000 in proceeds from the sale of the Autumn Creek home; in 2015,

$5,000 from Defendants’ income tax refund; in 2016, $10,000 in proceeds from the sale of a

vehicle; and in 2016, $1,700 from Defendants’ income tax refund. These payments totaled

$127,500, reducing the amount Plaintiffs assert is owing to them to $127,500.




                                                2

  20-03056-jda     Doc 53     Filed 07/30/21     Entered 07/30/21 14:40:20        Page 2 of 24
          On March 6, 2018, plaintiff Sandra McCarty wrote a letter to Defendants which provided

an accounting of the loan balance and insisted Defendants make immediate arrangements to pay

the $127,500 balance due. (Plaintiffs’ MSJ Ex. B).2

          On April 10, 2018, in a letter responding to her mother, Jennifer Perrine acknowledged the

loan and Defendants’ collective responsibility to pay the balance due. Ms. Perrine also promised

to begin making monthly payments and to pay a lump sum out of the proceeds of the sale of the

Prairie Rose home at some unspecified future date. (Plaintiffs’ Ex. C). The letter included a

payment in the amount of $1,500, which brought the loan balance down to $126,000. No further

payments were made after this date.

          On May 30, 2018, Debtor filed his individual chapter 13 bankruptcy petition. Plaintiffs

are not listed on Debtor’s list of creditors, nor is the debt allegedly owed to them included on

Debtor’s schedules. The Prairie Rose home is listed on Schedule A as being owned “by the

entireties” with Jennifer Perrine. Schedule D discloses a mortgage on the Prairie Rose Home in

the amount of $245,009. The mortgage, held by Wells Fargo Bank, was taken out in 2006.

Schedules D and H indicate that Debtor is the sole obligor on the mortgage. Amended Schedules

E/F and H indicate that, with one exception not relevant to the present Motion, Debtor has no joint

debts.3

          On August 8, 2018, the deadline for filing claims in Debtor’s chapter 13 case expired.

Plaintiffs did not file a claim because they were not listed on Debtor’s list of creditors and were

unaware of Debtor’s bankruptcy.




2
   The letter, to “Jennifer & John,” states, in part “you need to do something about paying back the balance of the
money we loaned you for your house. . . . we really need our money to live on. . . . “ MSJ Ex. B.
3
  On August 16, 2018, Debtor amended schedules A/B, D and H to add a co-debtor on a car loan owed to Chase
Auto (Dkt. 26). The co-debtor is not Jennifer Perrine.

                                                        3

    20-03056-jda       Doc 53      Filed 07/30/21        Entered 07/30/21 14:40:20             Page 3 of 24
        On August 22, 2018, Debtor’s chapter 13 plan was confirmed (Dkt. Nos. 7 and 28). The

60-month plan initially provided for monthly payments of $277, with a subsequent monthly

payment increase to $500. Under the terms of the Plan, Debtor makes a $1,491.61 monthly mortgage

payment on the Prairie Rose house directly to Wells Fargo. The Order Confirming Plan indicates that

“[c]lass 9 unsecured creditors that have filed a timely claim shall receive no less than 100%.” (Dkt.

28).4

        In October 2020, Plaintiffs filed a state court collection action against Defendants, seeking

to recover the $126,000 owed to Plaintiffs. When they attempted to serve Debtor with the state

court complaint, Plaintiffs’ state court counsel was informed of Debtor’s bankruptcy filing.

        On November 14, 2020, Plaintiffs filed the present adversary proceeding against Debtor

and his non-filing spouse. Count I of the three-count complaint alleges that Defendants owe

Plaintiffs $126,000 and that the debt is non-dischargeable pursuant to 523(a)(3)(A) (discharge

exception for debts not listed or scheduled). Counts II and III seek to lift the stay and co-debtor

stay as to Debtor and his non-filing spouse.

        On December 13, 2020, Debtor filed an answer to the adversary complaint (Dkt. 6). In his

answer, Debtor asserts that there is no loan agreement, that he does not owe Plaintiffs any money,

and that Plaintiffs have no claim against him. Jennifer Perrine did not file an answer to the

adversary complaint.5

        On March 11, 2021, Plaintiffs served Debtor with requests for admissions, interrogatories,

and production of documents (Dkt.18), hereinafter “the discovery request”). Plaintiffs sought



4
  The Order Confirming Plan lifts the stay as to Wells Fargo Bank, and three other creditors who receive payments
directly from Debtor rather than from the Trustee through the Plan (Dkt. 28).
5
  On December 18, 2020, a clerk’s entry of default was entered against Jennifer Perrine. Ten days later, on December
28, 2020, a default judgment was entered against her.


                                                         4

    20-03056-jda       Doc 53       Filed 07/30/21        Entered 07/30/21 14:40:20             Page 4 of 24
admissions on the essential elements of Plaintiffs’ claim. Debtor’s response was due April 12,

2021, but no response was filed.

       Because Debtor did not file a timely response to the discovery request, on April 19, 2021,

Plaintiffs filed a Notice of Matters Deemed Conclusively Admitted Per Plaintiffs’ Requests for

Admission to Defendant (Dkt. 29). The Notice deems admitted all of the requests for admissions

set forth in the discovery request.

       On that same date, relying on the Debtor’s deemed admissions, Plaintiffs filed the present

Motion for Summary Judgment (Dkt. 30).

       Approximately 4 hours later, Debtor’s counsel filed unsigned Answers to Plaintiffs’ First

Set of Interrogatories (Dkt. 31). In his unsigned Answers, Debtor denies all of the admissions

sought by Plaintiffs. Specifically:

              (1) With respect to the existence of the alleged funding arrangement/loan
       agreement, Debtor asserts that he “did not request or initiate this arrangement”
       and “initially rejected this offer [from his in-laws] on multiple occasions.” Debtor
       was “pursu[ing] a conventional collateral loan” for the Autumn Creek property, and
       “[b]oth the Plaintiffs and Jennifer continued to pursue this advancement and made
       an agreement outside of my input or agreement.” Further, Debtor asserts that he
       “only relented to let Jennifer make the decision to accept funding from her
       parents [to] try to save the marriage. . . “ and that he “did not personally receive
       any funding, nor was any funding provided addressed to me, or signed by me. . . “
       (Debtor’s Response to Plaintiffs’ First Set of Interrogatories at 1-2,(emphasis
       added), hereinafter “Interrogatory Responses at __”);

               (2) With respect to the $30,000 funding advances made by Plaintiffs to
       Jennifer Perrine, Debtor asserts that he has no knowledge as to when that
       money was provided to Jennifer, although he does “acknowledge to seeing a
       check that Jennifer Perrine wrote, signed, and sent for $29,000 to Custom Estates
       Builders, Inc. on February 17, 2006. (Interrogatory Responses at 2, emphasis
       added).

               (3) With respect to the funding advances made by Plaintiffs’ to Custom
       Estates Builders, Inc. on March 17, 2006 (in the amount of $75,000), May 8, 2006
       (in the amount of $75,000), and June 15, 2006 (in the amount of $75,000), Debtor
       asserts that he “can only assume that the Plaintiffs [advanced the funds] to
       Custom Estates Builders, Inc. as [he] did not receive, intercept, or issue any

                                                5

  20-03056-jda      Doc 53     Filed 07/30/21    Entered 07/30/21 14:40:20        Page 5 of 24
         funding to Custom Estates Builders, Inc. as there were no issues or concerns
         relayed to me by Custom Estates Builders, Inc.” (Interrogatory Responses at 2-
         3, emphasis added);

                (4) With respect to payments made by Defendants to Plaintiffs from
         rents collected through renting out the Autumn Creek property, the property was
         only rented out for one year, and these payments were made “at the insistence
         from Jennifer, as she ‘felt bad’ for this property not being sold in a timely
         manner.” (Interrogatory Responses at 3, emphasis added);

                  (5) With respect to the $10,000 paid to Plaintiffs from the sale of Debtor’s
         1987 Buick, those sale proceeds were not intended for Plaintiffs, rather, the vehicle
         was sold for $20,000, and Debtor split the proceeds with Jennifer. He kept $10,000
         and was not “in a position to direct Jennifer to either pay or not pay the Plaintiffs,
         as this funding was hers to spend as she wished.” (Interrogatory Responses at 3);

                 (6) With respect to the amount paid to Plaintiffs following the sale of the
         Autumn Creek property, Debtor asserts “[t]here were no discussions or agreements
         made at the initial discussion in 2006, that would constitute a contingency plan to
         be addressed or executed for a shortfall or short sale of the . . . Autumn Creek
         property . . .as the assumption was that the property would sell quickly once
         originally listed on the real estate market.” (Interrogatory Responses at 3);

                 (7) Debtor was unaware of the letter from Mrs. McCarty to Jennifer
         outlining her demand for immediate repayment, and he “did not provide any
         responses to [the letter] that outlined any language that equated me providing any
         agreements and/or arrangements for any restitution for this shortfall.”
         (Interrogatory Responses at 4).

         Ten days later, on April 30, 2021, Debtor filed a Motion to Withdraw Admissions (Dkt.

32). Debtor’s brief in support of the Motion to Withdraw Admissions asserts that Debtor’s

Counsel “inadvertently failed to file a timely response” to Plaintiffs’ discovery requests, and that,

under Fed. R. Civ. P. 36(b), the Court has the discretion to set aside the admissions. 6

         On May 2, 2021, Debtor filed his Response to Plaintiffs’ Motion for Summary Judgment

(Dkt. 33). In the Response, Debtor asserts that Plaintiffs “assisted their daughter and son-in-law


6
  It is unclear why Debtor waited 10 days after the filing of his unsigned responses to file the motion to set aside the
admissions. Moreover, Debtor asserted that the failure to file timely responses was inadvertent and the responses were
in his counsel’s possession ready to be filed. However, given that the Interrogatory Responses were unsigned, and no
documents have ever been produced by Debtor, the Court questions whether Debtor was actually in a position to
timely file responses to Plaintiffs’ discovery requests.

                                                           6

    20-03056-jda        Doc 53       Filed 07/30/21         Entered 07/30/21 14:40:20              Page 6 of 24
[Debtor] in the endeavor of building [the Prairie Rose house] as an investment.” (Debtor’s

Response to Plaintiff’s Motion for Summary Judgment at 1, hereinafter “MSJ Response at __”).

“The investment was to be realized by the sale of the house the debtors owned on Autumn Creek

Lane.” (MSJ Response at 2). Due to the housing market collapse of 2008, Defendants “were unable

to sell the house and obtain the return on the Plaintiff’s investment. So [the] investment was taken

at a loss.” (MSJ Response at 2). The loss “from the liquidation of the investment resulted in the

natural end of the investment.” (MSJ Response at 3). Debtor asserts that the rental income from

the Autumn Creek house, along with the proceeds from the sale of a car were given to Plaintiffs

“to attempt to offset the loss of investment.” (MSJ Response at 3). “Any and all subsequent

payments [to Plaintiffs] were made by Mrs. Perrine, in objection by the Defendant. Or without

knowledge of the Defendant. As far as Defendant was concerned the investment was sold and all

issues were settled.” (MSJ Response at 3).

       On May 6, 2021, Plaintiffs filed a Motion to Strike Responses and Motion to Compel

Discovery (Dkt. 36). In the Motion, Plaintiffs sought to have the discovery responses filed by

Debtor stricken as both untimely and improper because they were not signed by Debtor as required

by Fed. R. Civ. P. 33(b)(5). Plaintiffs noted that even if the interrogatory responses were not

stricken, Debtor had completely failed to produce any documents requested by Plaintiffs, and that

the Court should compel production of those documents. Plaintiffs sought costs pursuant to Fed.

R. Civ. P. 37(a)(5).

       On May 11, 2021, Plaintiffs and Defendant filed a stipulation extending the deadline to

complete discovery and file dispositive motions (Dkt. 38). The Court did not enter the stipulated

order because a dispositive motion had already been filed and the motions to compel were pending.




                                                 7

  20-03056-jda         Doc 53   Filed 07/30/21    Entered 07/30/21 14:40:20        Page 7 of 24
       On May 14, 2021, Plaintiffs filed a Response to Debtor’s Motion to Withdraw Admissions

(Dkt. 40). Plaintiffs assert that Debtor’s Motion to Withdraw Admissions fails to offer any

plausible reason for failing to timely answer the admissions request or to promptly move to have

his deemed admissions set aside.

       On May 19, 2021, Debtor filed a Response to Plaintiffs’ Motion to Compel Discovery and

Strike Responses (Dkt. 42). Debtor asserts that Plaintiff and Debtor agreed to file a stipulation

regarding the extension of deadlines and adjournment of the trial date.

       On June 9, 2021, the Court heard oral argument on: (1) Debtor’s Motion to Withdraw

Admissions, (2) Plaintiffs’ Motion to Compel Discovery, and (3) Plaintiffs’ Motion for Summary

Judgment. The Court ruled on the Motion to Compel Discovery, finding that Debtor’s Counsel

proffered no good reason for failing to timely file properly signed responses to Plaintiffs’

interrogatories, and awarding Plaintiffs costs and attorney fees as to that Motion, as required by

Fed. R. Civ. P. 37(a)(5)(A). The Court took Debtor’s Motion to Set Aside Admissions and

Plaintiffs’ Motion for Summary Judgment under advisement. Having now fully reviewed the

record and the parties’ arguments, and for the reasons set forth below, the Court grants Debtor’s

Motion to Withdraw Admissions and grants, in part, Plaintiffs’ Motion for Summary Judgment.

                                                    II.

                                            JURISDICTION

       This matter is a core proceeding under 28 U.S.C. § 157(b)(2)(I) over which this Court has

jurisdiction pursuant to 28 U.S.C. § 1334 and 28 U.S.C. § 157(a).




                                                8

  20-03056-jda     Doc 53     Filed 07/30/21     Entered 07/30/21 14:40:20       Page 8 of 24
                                                                III.

                                                         ANALYSIS

         The sole dispositive issue before the Court is whether Plaintiffs have a claim against Debtor

which should have been included on Debtor’s chapter 13 bankruptcy schedules. If so, Debtor’s

failure to schedule that claim renders the claim non-dischargeable under 11 U.S.C. § 523(a)(3).7

In establishing the existence of the claim, Plaintiffs’ Motion for Summary Judgment relies, in part

on the admissions set forth in Plaintiffs’ Notice of Matters Deemed Admitted – admissions Debtor

now seeks to have set aside. Thus, the Court will first address Debtor’s Motion to Set Aside

Admissions.

         A. DEBTOR’S MOTION TO SET ASIDE ADMISSIONS

         Debtor seeks to withdraw the deemed admissions pursuant to Fed. R. Civ. P. 36 which

governs requests for admission. That rule, made applicable to adversary proceedings by Fed. R.

Bankr. P. 7036, provides in relevant part:

         (1) Scope. A party may serve on any other party a written request to admit for purposes of
         the pending action only, the truth of any matters within the scope of Rule 26(b)(1) relating
         to:

                  (A) facts, the application of law to fact, or opinion about either; and

                  (B) the genuineness of any described documents.

         ...

         (3) Time to Respond; Effect of Not Responding. A matter is admitted unless, within 30
         days after being served, the party to whom the request is directed serves on the requesting
         party a written answer or objection addressed to the matter and signed by the party or its
         attorney. A shorter or longer time for responding may be stipulated to under Rule 29 or be
         ordered by the court.
         ...



7
   At the hearing on Plaintiffs’ Motion for Summary Judgment, Debtor’s counsel acknowledged that Debtor’s failure
to schedule Plaintiffs’ claim, if it is found to be a claim and not an investment, gives rise to a non-dischargeable debt.

                                                            9

    20-03056-jda        Doc 53       Filed 07/30/21          Entered 07/30/21 14:40:20               Page 9 of 24
       (b) Effect of an Admission; Withdrawing or Amending it. A matter admitted under this
       rule is conclusively established unless the court, on motion, permits the admission to be
       withdrawn or amended. Subject to Rule 16(e), the court may permit withdrawal or
       amendment if it would promote the presentation of the merits of the action and if the court
       is not persuaded that it would prejudice the requesting party in maintaining or defending
       the action on the merits. An admission under this rule is not an admission for any other
       purpose and cannot be used against the party in any other proceeding.

Fed. R. Civ P. 36.

       “[T]the failure to respond in a timely fashion does not require the court automatically to

deem all matters admitted.” United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009)

(internal quotation marks and citation omitted). Courts have “considerable discretion over whether

to permit withdrawal or amendment of admissions.” Kerry Steel, Inc. v. Paragon Industries, Inc.,

106 F.3d 147, 154 (6th Cir. 1997) (internal quotation marks and citation omitted).

       In Kerry Steel, the Sixth Circuit set forth a two part test for permitting withdrawal or

amendment of admissions under Rule 36(b): “(1) ‘when the presentation of the merits of the action

will be subserved thereby’ and (2) ‘when the party who obtained the admissions fails to satisfy the

court that withdrawal or amendment will prejudice that party in maintaining the action or defense

on the merits.’” Id. at 154 (citations omitted). The two-pronged test requires the following analysis:

       “The first prong of the test articulated in Rule 36(b) is satisfied ‘when upholding
       the admission would practically eliminate any presentation on the merits of the
       case.’ ” As far as the second prong of the test, “ ‘the prejudice contemplated ... is
       not simply that the party who initially obtained the admission will now have to
       convince the factfinder of its truth,’ ... [but] rather, ‘relates to special difficulties a
       party may face caused by a sudden need to obtain evidence upon withdrawal or
       amendment of an admission.’ ”

        “Under the second prong, the non-movant bears the burden of proof.”

       The Sixth Circuit in United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir.
       2009), explained that Rule 36 “is essentially intended to facilitate proof at trials by
       obviating the need to adduce testimony or documents as to matters that are really
       not in controversy.” Courts, however, have “considerable discretion” when
       determining whether to allow a party to withdraw or amend under Rule 36(b). Thus,



                                                   10

 20-03056-jda        Doc 53    Filed 07/30/21      Entered 07/30/21 14:40:20           Page 10 of 24
       “[e]ven when [the Rule 36(b)] factors are established, a [trial] court still has
       discretion to deny a request for leave to withdraw or amend an admission.”

Kapitus Servicing, Inc. v. Nikirk (In re Nikirk), 2020 WL 739664 (Bankr. E.D. Tenn. Feb. 13,

2020) at * 4 (footnote and internal citations omitted).

       The first prong of the test under Rule 36(b) is whether setting aside the admissions will

promote the presentation of the merits of the action. In this case, setting aside the admissions

promotes the presentation of Debtor’s case on the merits because Debtor has filed, albeit late and

unsigned, responses to all of Plaintiffs’ discovery requests (with the exception of document

requests), and the Court has now thoroughly reviewed those responses along with Debtor’s brief

in opposition to the Motion for Summary Judgment and Debtor’s affidavit (MSJ Ex. 5). Debtor

also had a full and fair opportunity to argue his case and present his defenses at the hearing on

these Motions. There are no written agreements in this case. Counsel for Debtor indicated on the

record that he did not anticipate requesting any documents in the case, and Debtor’s defenses were

sufficiently articulated for the Court. (Dkt. 46, Recorded Hearing on MSJ at 12 minutes 47 seconds

through 14 minutes 56 seconds).

       The second prong under Rule 36(b) is whether setting aside the admissions will prejudice

the party who obtained the admissions. Specifically, the inquiry is whether Plaintiffs will face any

special difficulties in obtaining the evidence they need if the admissions are withdrawn. Here, the

discovery cutoff date has passed, and Debtor did not file timely discovery responses, nor did he

produce any documents. In essence, if the admissions are withdrawn, Plaintiffs are starting from

square one. However, because the Court’s review of the entire record in this case, including

Debtor’s late filed responses to Plaintiffs’ discovery requests, warrants the entry of summary

judgment for Plaintiffs, they will not be prejudiced if the Debtor’s deemed admissions are

withdrawn and Debtor’s late filed responses are considered.

                                                 11

 20-03056-jda      Doc 53     Filed 07/30/21     Entered 07/30/21 14:40:20        Page 11 of 24
       For these reasons, Defendant’s Motion to Set Aside Admissions is granted.

       B. PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Plaintiffs’ adversary complaint seeks a non-dischargeable judgment in the amount of

$126,000 against Debtor for the repayment of interest-free loans made by Plaintiffs to Debtor to

construct the Prairie Rose home. Because the loans were not disclosed on Debtor’s bankruptcy

schedules, Plaintiffs assert that the debt is non-dischargeable pursuant to 11 U.S.C. § 523(a)(3)(A).

Debtor contends that there were no loans. Rather, Plaintiffs simply “invested” the funds with the

understanding that they would recover their principal investment, without interest, from a single

source: the proceeds from the sale of the Autumn Creek home. According to Debtor, because

Plaintiffs were paid all of the proceeds from the sale of the Autumn Creek home, albeit less than

the full amount of their investment, they received all the funds to which they were entitled, and

Plaintiffs have no claim against him in his bankruptcy. The Court must, therefore, determine

whether Plaintiffs have a claim against Debtor. As Debtor’s counsel acknowledged at the hearing

on Plaintiff’s Motion for Summary Judgment, if Plaintiffs do hold a claim against Debtor, that the

claim would not be dischargeable in Debtor’s bankruptcy.

               1. Standard for Summary Judgment

       Pursuant to Fed. R. Civ. P. 56, made applicable to adversary proceedings by Fed. R.

Bankr. P. 7056, summary judgment is only appropriate when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). “[T]he mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Id. at 247-48. A

“genuine” issue is present “‘if the evidence is such that a reasonable jury could return a verdict



                                                 12

 20-03056-jda      Doc 53     Filed 07/30/21     Entered 07/30/21 14:40:20         Page 12 of 24
for the nonmoving party.’” Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998) (quoting

Anderson, 477 U.S. at 248).

         “The initial burden is on the moving party to demonstrate that an essential element of the

non-moving party’s case is lacking.” Kalamazoo River Study Group v. Rockwell Int’l Corp.,171

F.3d 1065, 1068 (6th Cir. 1999) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)).

“The burden then shifts to the non-moving party to come forward with specific facts, supported

by evidence in the record, upon which a reasonable jury could return a verdict for the non-

moving party.” Id. (citing Anderson, 477 U.S. at 248). In meeting their respective burdens of

proof,

         [T]he moving party may rely on any of the evidentiary sources listed in Rule 56(c)
         or may merely rely upon the failure of the nonmoving party to produce any
         evidence which would create a genuine dispute for the jury. [Street v. J.C. Bradford
         & Co., 886 F.2d at] 1478. Essentially, a motion for summary judgment is a means
         by which to "challenge the opposing party to 'put up or shut up' on a critical issue."
         Id.

          If the moving party satisfies its burden, then the burden of going forward shifts to
         the nonmoving party to produce evidence that results in a conflict of material fact
         to be resolved by a jury. In arriving at a resolution, the court must afford all
         reasonable inferences, and construe the evidence in the light most favorable to the
         nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).
         However, if the evidence is insufficient to reasonably support a jury verdict in favor
         of the nonmoving party, the motion for summary judgment will be granted. Street,
         886 F.2d at 1477. Thus, "[t]he mere existence of a scintilla of evidence in support
         of the plaintiff's position will be insufficient; there must be evidence on which the
         jury could reasonably find for the plaintiff." Anderson, 477 U.S. at 252.

         While a court must proceed cautiously in considering subjective issues, the
         Supreme Court has indicated that the existence of subjective issues does not
         necessarily foreclose summary judgment disposition. Street, 886 F.2d at 1479
         (synthesizing Anderson v. Liberty Lobby, 477 U.S. 242 (1986), Celotex Corp. v.
         Catrett, 477 U.S. 317 (1986), and Matsushita Electric Industrial Co., Ltd. v. Zenith
         Radio Corp., 475 U.S. 574 (1986)). Thus, a nonmoving party may not avoid a
         properly supported motion for summary judgment by simply arguing that it relies
         solely or in part upon credibility considerations or subjective evidence. Instead, the
         nonmoving party must present affirmative evidence to defeat a properly supported
         motion for summary judgment. Id.

                                                  13

 20-03056-jda       Doc 53      Filed 07/30/21     Entered 07/30/21 14:40:20         Page 13 of 24
          Finally, the Sixth Circuit has concluded that, in the "new era" of summary
          judgments that has evolved from the teachings of the Supreme Court in Anderson,
          Celotex, and Matsushita, trial courts have been afforded considerably more
          discretion in evaluating the weight of the nonmoving party's evidence. Street, 886
          F.2d at 1480. The nonmoving party must "do more than simply show that there is
          some metaphysical doubt as to the material facts." Id. If the record taken in its
          entirety could not convince a rational trier of fact to return a verdict in favor of the
          nonmoving party, the motion should be granted. Id.

Cox v. Kentucky Dept. of Transp., 53 F.3d 146, 149-50 (6th Cir. 1995).

          In this case, Debtor contends, among other things, that he (as opposed to his wife, Jennifer

or Custom Estate Builders, Inc.) did not receive any of the money provided by Jennifer’s parents,

and he (as opposed to his wife, Jennifer) never acknowledged or agreed that the funding provided

by Jennifer’s parents was a loan. As discussed infra, Debtor asserts that he believed that the

funding provided by his in-laws was intended to be an investment, albeit without interest or any

potential return on investment if the Autumn Creek house sold for more that the principal amount

invested. However, as noted above, Debtor cannot avoid a properly supported motion for summary

judgment by simply arguing that he relies solely or in part upon credibility considerations or

subjective evidence. Instead, Debtor must present affirmative evidence to defeat a properly

supported motion for summary judgment. Moreover, to the extent that Debtor’s subjective belief

puts his state of mind at issue, “cases involving intent or state of mind are not always inappropriate

for summary judgment.” Sicherman v. Rivera (In re Rivera), 2007 WL 130415 at *6 (B.A.P. 6th

Cir. Jan. 11, 2007) (citing Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989)).

Rather,

          [E]ven where intent is at issue, summary judgment is appropriate if all reasonable
          inferences defeat the claims of one side . . . . “[S]ummary judgment may be
          appropriate if the nonmoving party rests merely upon conclusory allegations,
          improbable inferences and unsupported speculation.” Medina-Munoz v. J.R.
          Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990). Furthermore if a denial of
          knowledge is “utterly implausible, in light of conceded or irrefutable evidence that

                                                    14

 20-03056-jda         Doc 53     Filed 07/30/21      Entered 07/30/21 14:40:20         Page 14 of 24
         no rational person could believe it[,]” summary judgment is appropriate. In re
         Chavin, 150 F.3d 726, 728 (7th Cir. 1998).

Id. (other citations omitted). This is just such a case. 8

                  2. Plaintiffs are Pre-Petition Creditors with a Claim Against Debtor

         As previously noted, in deciding Plaintiffs’ Motion for Summary Judgment, the Court must

first determine whether Plaintiffs hold a claim that should have been included on Debtor’s

bankruptcy schedules or are merely disappointed investors who have no right to repayment from

Debtor.

         The Code defines “claim” very broadly, as,

                 (A) the right to payment, whether or not such right is reduced to judgment,
         liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
         legal, equitable, secured, or unsecured[.]

11 U.S.C. § 101(5)(A). See Johnson v. Home State Bank, 501 U.S. 78, 83 (1991)(“‘we have

previously explained that Congress intended this language to adopt the broadest available

definition of ‘claim’”). Under section 101(5)(A), to have a claim, Plaintiffs must show that they

possess a right to payment. According to Plaintiffs, their right to payment arises from their bridge

financing and Defendants’ failure to repay it. There do not appear to be any “genuine issues of




8
    The Court also recognizes that “[S]ummary judgment should not be granted unless the moving party has had the
opportunity to discover information essential to opposition.” Elvis Presley Enterprises, Inc. v. Elvisly Yours, Inc., 936
F.2d 889, 893 (6th Cir. 1991) (citations omitted). “The need to allow adequate discovery is not without limits,
however, and a trial court is given wide discretion in balancing the needs and rights of both the plaintiff and defendant.”
Id. (citations omitted). “The general rule is that summary judgment is improper if the non-movant is not afforded a
sufficient opportunity for discovery.” Vance v. United States, 90 F.3d 1145, 1148 (6th Cir. 1996). The very purpose
of discovery is to flesh out facts that are necessary to support or refute a party’s claim. It would be improper to expect
a party to be able to withstand the test of proofs required of a motion for summary judgment, without the benefit of
discovery. The plain language of Rule 56(c) mandates entry of summary judgment, “after adequate time for
discovery.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In this case, Defendant had more than adequate time
to complete discovery and the Court gave Debtor a full and fair opportunity to argue his case and present his defenses
at the hearing on the Motion for Summary Judgment, a hearing that was held after the discovery cutoff date had passed.
As previously noted, Debtor’s counsel indicated on the record that he did not anticipate the production of any other
documents in the case, and his defense was sufficiently articulated for the Court. (Dkt. 46, Recorded Hearing on MSJ
at 12 minutes 47 seconds through 14 minutes 56 seconds).

                                                            15

    20-03056-jda       Doc 53        Filed 07/30/21         Entered 07/30/21 14:40:20                Page 15 of 24
material fact” in dispute. The only dispute involves a legal issue; namely, whether Plaintiffs’

funding was a loan or an investment. The undisputed facts tell a relatively simple story.

        Defendants wanted to build the Prairie Rose home (a home Defendants still own jointly as

tenants by the entireties) and intended to obtain third-party financing from a bank or other lender.9

Instead, Plaintiffs offered to finance the construction interest-free. The parties did not execute a

note or other written loan agreement.10 It is clear that Debtor accepted Plaintiffs’ funding because

he knew construction commenced, and he admits that the builder was paid by funds provided by

Plaintiffs. Moreover, Debtor acknowledges that, while he may not have requested or initiated this

funding, he “relented to let Jennifer make the decision to accept funding from her parents . . . .”

Interrogatory Responses at 1-2.

        According to Debtor, the financing provided by Plaintiffs was “based on two implied

factors”- the sale of the Autumn Creek property, and a mortgage with a third party financial

institution, on the Prairie Rose home. Interrogatory Response at 1. Given the value of the Autumn

Creek property at the time of the loans, it appears that the parties believed that there was sufficient

equity in the Autumn Creek home to repay Plaintiffs in full. The parties did not contemplate a

decline in the real estate market, nor did they discuss the possibility that Plaintiffs would not be

repaid promptly out of the sale proceeds of the Autumn Creek home.

        Unfortunately, the real estate market declined. By the time construction on the Prairie Rose

home was complete, the value of the Autumn Creek home had decreased. Rather than sell the


9
   Debtor “was pursuing a conventional collateral loan for the 2772 Autumn Creek property (legal residence in
2006”)(Interrogatory Response 1b). See also, Affidavit of John Perrine, Dkt. No. 30-5, ¶ 3 (to fund the construction
deposit required by the builder, Defendants planned to obtain an equity loan against the Autumn Creek property.) A
conventional loan, of course, assumes the payment of interest and an obligation to repay.
10
   While there is no written agreement between the parties, the letters between Jennifer Perrine, a co-borrower and
co-owner of both the Autumn Creek and Prairie Rose homes, and her mother, acknowledge the existence of an interest
free loan with an expectation of repayment. Mrs. McCarty’s letter is addressed to both Jennifer and John Perrine.


                                                        16

    20-03056-jda      Doc 53       Filed 07/30/21        Entered 07/30/21 14:40:20             Page 16 of 24
home immediately, Defendants retained the home. They were able to rent it out for a year or so

and paid some of the rental payments to Plaintiffs. Eventually, the Autumn Creek home was sold,

but the sale proceeds were insufficient to pay Plaintiffs in full. Both before and after the sale of

the Autumn Creek home, Defendants made payments to Plaintiffs from other funds (rental

proceeds, sale of a vehicle, tax refunds). However, at the time Debtor filed his bankruptcy petition,

Plaintiffs had not been repaid in full.

       While Debtor admits that Plaintiffs funded the construction of the Prairie Rose home, he

asserts that the funds were an “investment” by Plaintiffs, not a loan. According to Debtor,

Plaintiffs “invested” the amount necessary to complete construction of the Prairie Rose home,

agreeing to look exclusively to the sale proceeds of the Autumn Creek home for any return on that

investment. If, however, the Autumn Creek home failed to sell for an amount sufficient to pay

back their “investment,” Plaintiffs bore all risk of loss. That, according to Debtor, is what

happened in this case. As a result, Plaintiffs have no claim against Debtor because they have no

“right of payment.” If the Autumn Creek home sold for more than enough to return the principal

amount of Plaintiffs’ investment, Plaintiffs would nevertheless receive only their principal without

any return on their investment.

       The Court finds that Debtor’s characterization of this funding transaction as an

“investment” is based entirely upon “improbable inferences” and is “utterly implausible” in light

of the evidence in this case. Sicherman v. Rivera (In re Rivera), 2007 WL 130415 at *6. To

prevail, Debtor must have the Court conclude that the terms of Plaintiffs’ “investment” was, at

best, that Plaintiffs could recover their principal without interest or upside potential. In exchange

for foregoing any interest or upside potential, Plaintiffs bore all risk of loss. An investment,

however, by its very nature contemplates both a risk of loss and an opportunity for a return on



                                                 17

 20-03056-jda       Doc 53     Filed 07/30/21    Entered 07/30/21 14:40:20         Page 17 of 24
one’s investment. Black’s Law Dictionary 1122 (11th ed. 2019) (“investment” defined as “an

expenditure to acquire property or assets to produce revenue.”) See also, Merriam-Webster.com

(“Investment” means “the outlay of money usually for income or profit.”)                Despite the

nomenclature used by Debtor, this was not an “investment.” The funding provided by Plaintiffs

was simply an interest free loan. As such, Plaintiffs’ have a right to payment and, therefore, hold

a claim against Debtor as that term is defined in §101(5)(A) of the Bankruptcy Code.

       With the exception of Debtor’s characterization, all of the evidence presented supports the

conclusion that this transaction was an interest free loan giving rise to a claim in this case. Prior

to obtaining funding from Plaintiffs, Debtor “was pursuing a conventional collateral loan for the

2772 Autumn Creek property.” (Interrogatory Response 1b, emphasis added). Plaintiffs funded

construction draws to the builder directly rather than simply “investing” a lump sum with

Defendants. Debtor’s wife, the co-owner of both the Autumn Creek and Prairie Rose homes and

co-borrower, and Debtor’s wife’s mother characterized this transaction as an interest free loan in

correspondence regarding repayment.

       Debtor’s claim that the sole source of return or recovery on Plaintiffs’ investment was the

sale proceeds of the Autumn Creek home is also inconsistent with what actually transpired in this

case. The loan balance was partially paid down prior to the sale of the Autumn Creek home (by

way of the rental payments), thereby undermining Debtor’s contention that the Autumn Creek sale

proceeds were to be the sole source of recovery or return on Plaintiffs’ investment. The loan

balance was paid down after the sale through proceeds from a car sale and tax refunds, neither of

which were related to the Autumn Creek home sale proceeds. Debtor’s argument that he did not

know of or approve some of these payments does not make them any less relevant in considering

Plaintiffs’ summary judgment motion. Based upon all of the evidence presented, the only



                                                 18

 20-03056-jda      Doc 53     Filed 07/30/21     Entered 07/30/21 14:40:20         Page 18 of 24
reasonable inferences to be made in this case support the contention that the subject transaction

was a loan giving rise to a right to payment and, therefore, a claim under the Bankruptcy Code.

               3.   Plaintiffs’ Claim is Non-Dischargeable Under 11 U.S.C. § 523(a)(3)(A)

       Under 11 U.S.C. § 521(1), a debtor is required to “file a list of creditors, and unless the

court orders otherwise, a schedule of assets and liabilities, a schedule of current income and current

expenditures, and a statement of the debtor’s financial affairs.” Bankruptcy Rule 1009 provides

that a debtor may file an amended schedule to include an omitted debt, but the amendment must

be filed, and the creditor notified, within the time period allowed for the creditor to timely file a

proof of claim and otherwise participate in the case.

       Section 523(a)(3) of the Bankruptcy Code addresses the consequences of failing to fully

disclose all debts and provides, in relevant part:

       (a) A discharge under section 727, 1141, 11921 1228(a), 1228(b), or 1328(b) of this title
           does not discharge an individual debtor from any debt—
              ...
              (3) neither listed nor scheduled under section 521(a)(1) of this title, with the name,
              if known to the debtor, of the creditor to whom such debt is owed, in time to permit-
              -
                      (A) if such debt is not of a kind specified in paragraph (2), (4), or (6) of this
                      subsection, timely filing of a proof of claim, unless such creditor had notice
                      or actual knowledge of the case in time for such timely filing[.]

This section excepts from discharge any debt that was not scheduled in time to permit timely action

by the creditor to protect its rights unless the creditor had notice or actual knowledge of the case.

       In the present case, Debtor did not include the debt owed to Plaintiffs on his schedules, nor

did he include Plaintiffs on his list of creditors. Debtor does not dispute Plaintiffs’ assertion that

Plaintiffs did not become aware of his bankruptcy until they served Debtor notice of the state court

lawsuit in December 2020, long after the August 8, 2018 claims bar date in Debtor’s chapter 13

case had passed. Plaintiffs did not file a claim in Debtor’s bankruptcy because they did not have



                                                 19

 20-03056-jda       Doc 53     Filed 07/30/21        Entered 07/30/21 14:40:20      Page 19 of 24
timely notice of the bankruptcy. By the time they were aware of the bankruptcy, it was too late to

have the claim treated in Debtor’s plan. Pursuant to section 523(a)(3)(A) of the Bankruptcy Code,

Plaintiffs claim is non-dischargeable in Debtor’s bankruptcy.11

                  4. Plaintiffs are Entitled to Have the Stay Partially Lifted as to Debtor (Count II)

         Plaintiffs do not dispute that the automatic stay applies to any non-dischargeable judgment

they obtain from this Court. In Count II of the Complaint, however, Plaintiffs ask the Court to lift

the stay so that Plaintiffs can pursue collection from Debtor outside of bankruptcy. In light of the

circumstances in this case, the Court finds that partially lifting the stay is appropriate.

         Under 11 U.S.C. § 362, the filing of a bankruptcy petition creates an automatic stay of

certain actions against property of the estate and/or the debtor. Specifically, section 362(d) states,

in relevant part:

         On request of a party in interest and after notice and a hearing, the court shall grant relief
         form the stay provided under subsection (a) of this section, such as by terminating
         annulling, modifying, or conditioning such stay –

                  (1) for cause, including the lack of adequate protection of an interest in property of
                  such party interest;

                  (2) with respect to a stay of an act against property under subsection (a) of this
                  section, if –

                           (A) the debtor does not have any equity in such property; and

                           (B) such property is not necessary to an effective reorganization.

11 U.S.C. § 362(d).

         Apart from the statute’s language incorporating lack of adequate protection of an interest

in property, the Bankruptcy Code does not define “cause”, leaving courts to consider what

constitutes cause on a case by case basis. Laguna Associates L.P. v. Aetna Casualty and Surety


11
   Because Debtor’s bankruptcy is a chapter 13 case, even if Plaintiffs had wanted to file a late claim, the claim would
be disallowed. In re Tench, 2016 WL 2892497, *3 (BAP 6th Cir. May 11, 2016)

                                                          20

 20-03056-jda          Doc 53       Filed 07/30/21         Entered 07/30/21 14:40:20               Page 20 of 24
Co. (In re Laguna Associates L.P.), 30 F.3d 734, 737 (6th Cir. 1994); see also In re Indian River

Estates, Inc., 293 B.R. 429, 433 (Bankr. N.D. Ohio 2003)(“As used in § 362(d)(1), the term ‘cause’

is a broad and flexible concept which permits a bankruptcy court, as a court of equity, to respond

to inherently fact-sensitive situations” (citation omitted)). “In determining whether cause exists,

the bankruptcy court should base its decision on the hardships imposed on the parties with an eye

towards the overall goals of the Bankruptcy Code.” In re C&S Grain Co., 47 F.3d 233, 238 (7th

Cir. 1995)(finding that a modification of the stay was “for the benefit of all involved”).

           Most motions for relief from the automatic stay are brought by secured creditors seeking

to foreclose on, or repossess, collateral. Often, an unsecured creditor seeks to have the stay lifted

in order to pursue a determination of the debtor’s liability in another forum. The case at bar is

unusual in that Plaintiffs are unsecured creditors with a non-dischargeable judgment seeking to

have the stay lifted in order to pursue collection of their pre-petition debt outside of Debtor’s

bankruptcy, the very relief the stay was designed to prevent.12

           Plaintiffs assert that the stay should be lifted because,

            It would be inequitable to require Plaintiffs to wait for conclusion of [Debtor’s] plan to
           seek recovery on account of the loan, particularly when all other unsecured creditors are
           being paid in full. Plaintiff’s claim is not secured or protected (adequately or otherwise).
           Plaintiffs are unduly prejudiced by (1) their inability to participate in Defendant’s


12
           The oft-quoted legislative history of § 362 explains the intended scope and purpose of the automatic stay:

                    It gives the debtor a breathing spell from his creditors. It stops all collection efforts, all
                    harassment, and all foreclosure actions. It permits the debtor to attempt a repayment or
                    reorganization plan, or simply to be relieved of the financial pressures that drove him into
                    bankruptcy.

                    The automatic stay also provides creditor protection. Without it, certain creditors would be able to
                    pursue their own remedies against the debtor's property. Those who acted first would obtain
                    payment of their claims in preference and to the detriment of other creditors. Bankruptcy is
                    designed to provide an orderly liquidation procedure in which all creditors are treated equally.
                    H.R.Rep. No. 95–595, at 340 (1977), as reprinted in 1978 U.S.C.C.A.N. 5787, 6296–97; S.Rep.
                    No. 95–989, at 49, 54–55 (1978), as reprinted in 1978 U.S.C.C.A.N. 5787, 5835, 5840–41.

     Lewis v. Negri Bossi USA (In re Mathson Ind. Inc.), 423 B.R. 643, 647-48 (E.D. Mich. 2010).

                                                            21

     20-03056-jda       Doc 53        Filed 07/30/21         Entered 07/30/21 14:40:20                Page 21 of 24
         bankruptcy case, as the claims bar date has passed; and (2) their inability to pursue their
         claim outside of bankruptcy due to the automatic stay.

(MSJ at 15).13

         On the specific facts of this case, the Court finds that the overall goals of the Bankruptcy

Code would be best served by lifting the stay solely as to property held by Defendants jointly

and/or by the entireties. Debtor’s confirmed plan has been in place since August 2018. It provides

for payment in full only to Debtor’s unsecured creditors who filed timely claims. Were Plaintiffs

simply unsecured creditors, rather than a joint creditor of both Debtor and defendant Jennifer

Perrine, the Court would not lift the stay and risk derailing Debtor’s plan. See In re Hopkins, 2012

WL 2131952 (Bankr. W.D. Mo. June 7, 2012). Here, however, Debtor’s schedules indicate that

there is only one jointly held asset, the Prairie Rose home, and the only joint liability is the non-

dischargeable judgment being issued pursuant to this Opinion. Because only joint creditors can

pursue payment from joint assets, allowing Plaintiffs to pursue the Prairie Rose home will not

disrupt Debtor’s confirmed plan.

         Summary Judgment on Count II of Plaintiff’s Complaint is, therefore, granted in part. The

automatic stay in this case is lifted solely as to assets Debtor holds jointly or by the entireties with

Jennifer Perrine.

                   5. Plaintiffs are Entitled to Have the Stay Lifted as to the Co-Debtor (Count III)

          Upon the filing of a Chapter 13 case, a stay goes into effect that protects not only the

debtor, but also a person who is liable with the debtor on a consumer debt of the debtor. 11 U.S.C.

§ 1301(a). The co-debtor stay embodied in § 1301(a) prevents a creditor from acting to collect any



13
   In addition to these circumstances, Plaintiffs assert that Debtor’s “bad faith in filing this case while failing to notify
Plaintiffs, constitute cause to lift the stay.” (MSJ at 15). This Court makes no findings regarding Debtor’s intent
relative to scheduling Plaintiffs’ claim. Intent is not a requirement for determining non-dischargeability under section
523(a)(3)(A).

                                                             22

     20-03056-jda       Doc 53       Filed 07/30/21          Entered 07/30/21 14:40:20                 Page 22 of 24
part of a consumer debt of the debtor from any individual liable on that debt with the debtor or that

secured the debt, unless that individual became liable or secured the debt in the ordinary course of

that person's business. The stay continues until the case is closed, dismissed, or converted to

Chapter 7 or Chapter 11. This stay is “designed to protect a debtor proceeding under Chapter 13

by insulating him from indirect pressure exerted by creditors or friends and relatives that may have

cosigned an obligation of the debtor.” Abraham and Straus v. Francis (In re Francis), 15 B.R.

998, 1000 (Bankr.E.D.N.Y.1981)(citation omitted).

       A creditor prevented from acting against a co-debtor under this section may obtain relief

from the stay for any of the following reasons: (1) the codebtor, rather than the debtor, received

the consideration for the claim; (2) the plan does not propose to pay the claim in full; or (3) the

creditor would be irreparably harmed by continuation of the stay. 11 U.S.C. § 1301(c). With

respect to the third reason, irreparable harm, Collier on Bankruptcy states:

       Quite clearly, the creditor must show harm exceeding the simple delay caused by the stay,
       otherwise, relief would be granted in virtually every case. The legislative history gives as
       examples cases in which codebtors file for bankruptcy themselves, are deteriorating
       financially or are about to leave the jurisdiction, i.e. situation which could require
       immediate action by a creditor in order to preserve its rights. Absent such circumstances,
       or when the creditor may suffer harm for other reasons such as its own inaction, relief from
       the stay should not be granted.

8 Collier on Bankruptcy ¶ 1301.03 [2][c] (16th Ed.).

       In the case at bar, the Court finds that lifting the co-debtor stay as to Jennifer Perrine is

appropriate. The joint debt owed to Plaintiffs is unsecured debt for which Jennifer Perrine received

consideration equal to that received by Debtor. Plaintiffs claim is not paid in full (or at all) by

Debtor’s plan. Lifting the stay to allow Plaintiffs to pursue collection against Jennifer Perrine, and

any assets she owns individually or jointly with Debtor, has no effect on Debtor’s bankruptcy.




                                                 23

 20-03056-jda      Doc 53     Filed 07/30/21      Entered 07/30/21 14:40:20         Page 23 of 24
        Summary Judgment is granted on Count III of Plaintiffs’ Complaint and the co-debtor stay

is lifted as to Jennifer Perrine.

                                                      IV.

                                             CONCLUSION

        For the reasons set forth above, Defendant/Debtor’s Motion to Set Aside Admissions is

GRANTED. Plaintiffs’ Motion for Summary Judgment is GRANTED as to Count I, GRANTED

IN PART as to Count II, and GRANTED as to Count III. The Court awards judgment in favor of

Plaintiffs and against Debtor in the amount of $126,000, which judgment is non-dischargeable

pursuant to section 523(a)(3)(A).

Signed on July 30, 2021




                                                 24

 20-03056-jda       Doc 53      Filed 07/30/21   Entered 07/30/21 14:40:20     Page 24 of 24
